Citation Nr: 1506844	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-33 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the termination of the award of VA nonservice-connected improved pension benefits, effective February 1, 2011, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision issued on December 30, 2011 by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled to participate in a Board hearing to be held in October 2014.  The Veteran failed to appear and has not offered good cause for his failure to do so; accordingly, his hearing request is deemed withdrawn.

In January 2012, the Veteran disagreed with the December 21, 2011 administrative decision determining that the Veteran's debt created by overpayment of pension benefits was proper and denying a waiver of the recovery of this debt, and the Board acknowledges that the Veteran has not been provided with a related statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, as the Board is restoring the Veteran's pension benefits, thereby extinguishing his debt due to overpayment of these benefits, the Veteran's appeal of the validity of his debt and related request for waiver of collection of the debt are rendered moot.  Thus, the Board need not remand these issues for the issuance of a statement of the case.


FINDING OF FACT

Effective February 1, 2011, the Veteran's annualized countable income did not exceed the maximum annual pension rate for a veteran with one dependent, his spouse.



CONCLUSION OF LAW

Termination of the Veteran's VA nonservice-connected improved pension benefits effective February 1, 2011, was improper, and restoration of benefits is required.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.105, 3.271, 3.272, 3.273, 3.660 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  As VA is restoring the Veteran's pension benefits, thereby granting the full benefit sought, further discussion of VA's fulfillment of its duties to notify and assist is not warranted.

Termination of Pension Benefits

Nonservice-connected improved pension is payable to veterans of one or more periods of war who are permanently and totally disabled from nonservice-connected disabilities, which are not the result of their own willful misconduct.  See 38 U.S.C.A. § 1521(a) (West 2014).  Additionally, as is pertinent here, such veterans must meet legally prescribed net worth and annual income limitations.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a) (2014).

In determining annualized countable income for pension purposes, all payments of any kind and from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included, except for certain relevant enumerated exclusions, as set forth below.  See 38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2014).

The rates of pension are published online at VA's benefits website and in the Federal Register.  The maximum annual pension rate (MAPR) is adjusted from year to year.  38 C.F.R. § 3.23 (2014).  For the period implicated in this appeal, the Veteran had one dependent, his spouse, and thus in order to qualify for VA pension benefits, his annualized income could not exceed the MAPR of $15,493.00.

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a Veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Thus, in this case, the unreimbursed medical expenses would have to total $774.65 in order for the expenses to be deducted from the Veteran's annualized countable income.

In November 2010, the Veteran married his spouse, and in June 2011, the RO informed the Veteran that VA had been notified of his recent marriage and requested additional information from him, including his spouse's annual income.  In August 2011, the Veteran submitted multiple documents in response to this request for additional information.  He submitted his marriage certificate, which documented that he married his spouse in November 2010, and a form in which the Veteran reported that his spouse received an SSA monthly benefit of $730.00, which he indicated had been reduced to $615.00 effective in August 2011.  He also submitted a form reporting that he and his spouse incurred $196.20 of unreimbursed medical expenses per month (which included a $115.00 monthly premium for his spouse's Medicare medical insurance (part B) premium), and two letters to his spouse from the Social Security Administration (SSA).  

A letter from the SSA, presumably created in January 2011, informed the Veteran's spouse that in 2011, she would receive a monthly benefit of $730.00, with no deductions for Medicare medical insurance.  However, in a July 2011 letter, the SSA informed the Veteran's spouse that SSA would begin paying her Medicare medical insurance (part B) premium, as the State of Michigan would no longer be paying this monthly benefit.  Accordingly, her prior monthly benefit $730.00 would be reduced to $615.00 effective from August 2011 (indicating a $115.00 deduction for her Medicare medical insurance premium).   

A September 2011 inquiry to the SSA confirmed that the Veteran's spouse was receiving a $730.00 monthly benefit with a deduction for a medical insurance premium amount of $115.00, effective as of August 2011.  The SSA inquiry also revealed that the Veteran had been awarded a $642.00 monthly benefit in December 2010.  

Given this information that as of February 1, 2011, the Veteran's household income (the combined incomes from the Veteran and his spouse) totaled $16,464.00, an amount exceeding the income cap of $15,493.00 for a veteran with one dependent, the RO issued a letter in September 2011 proposing to terminate the Veteran's pension benefits.  As the Veteran did not request a personal hearing or submit any evidence related to the proposed action, the RO issued a letter in December 2011 effectuating the proposed  termination of pension benefits as of February 1, 2011.

The record indicates that the RO correctly calculated the Veteran's annualized household income as of February 1, 2011, after his spouse became a member of his household and he was awarded a monthly SSA benefit.  The Veteran's monthly SSA benefit of $642.00 and his spouse's SSA benefit of $730.00 created a monthly income of $1,372.00, or an annual income of $16,464.00, which exceeds the income cap of $15,493.  

However, the RO did not properly calculate the Veteran's annualized household income after reducing his reported unreimbursed household medical expenses.  Unreimbursed household medical expenses for the period in question included a $115.00 monthly Medicare medical insurance premium paid for 6 months (from August 2011 to February 2012), totaling $690.00; $40.00 every other month for medical-related transportation costs, totaling $240.00; and $41.00 in monthly prescription medication costs, totaling $492.00.  Thus, the total sum of the Veteran's household unreimbursed medical expenses for the period in question totaled $1422.00.  As this sum of $1422.00 is greater than $774.65 (five percent of the income cap of $15,493.00), this sum may be deducted from the Veteran's annualized household income, thereby creating an adjusted annualized household of $15,048.00.  As this adjusted household annualized income is below $15, 493.00, the maximum allowable income for veterans with one dependent, the termination of the Veteran's VA pension benefits was improper.  

Thus, the record reflects that the Veteran's pension compensation was improperly terminated, and reinstatement of benefits is warranted.  See 38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2014).


ORDER

Termination of the Veteran's VA nonservice-connected improved pension benefits, effective February 1, 2011, was improper, and the Veteran's appeal is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


